—In an action, inter alia, to recover damages for medical malpractice, etc., nonparty Asok K. Lahiri appeals, by permission, from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered October 8, 1996, which granted the motion of the defendants Bronx Cross County Medical Group and Dr. Rosario Bascon, and the separate motion of the defendant Yonkers General Hospital, to compel him to answer questions which sought his expert opinion at his examination before trial.
Ordered that the order is reversed, with one bill of costs, and the motions are denied.
Dr. Asok K. Lahiri, a consulting physician to the defendants and a nonparty witness in this action, cannot be compelled to answer questions which seek his expert opinion at his examination before trial (see, Fristrom v Peekskill Community Hosp., *397239 AD2d 315; Cuccia v Brooklyn Med. Group, 171 AD2d 836; Horowitz v Upjohn Co., 149 AD2d 467; Waters v East Nassau Med. Group, 92 AD2d 893; Wilson v McCarthy, 53 AD2d 860). Bracken, J. P., Pizzuto, Altman and Krausman, JJ., concur.